Dear Shareholder: Optimism, the cautious kind, returned to the stock market in the second quarter. As the prospect for corporate profits grew bleaker, the level of stock prices grew better because investors are anticipating an economic recovery soon: Year 2nd Q tr. to Date Nasdaq Composite 17.4% -12.6% S&P 500 5.9% -6.7% Russell 1000 Value Index 4.9% -1.3% Morningstar Large Value 4.9% -0.9% Your Portfolio 3.0% 4.1% Six major cuts in short-term interest rates this year leave no doubt about the Federal Reserve's new policy of monetary ease. Largely on the logic of "Don't fight the Fed," many investors view this as an infallible indicator that they should dive back into equities with every last bit of cash. Based on stock market history, the case is persuasive that easier monetary policy creates bull markets. Investor reaction to the Fed's monetary stimulus comes down to nostalgia for the past and forecast for the future. Investors understandably are nostalgic for the spectacular gains in technology stocks during the late 1990s.
